                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

HOLLY IVANITCH                         :

                 Plaintiff             :   CIVIL ACTION NO. 3:18-1783

         v.                            :        (JUDGE MANNION)

DUNKIN DONUTS                          :

                Defendant              :


                                  ORDER

     Presently before the court is the report and recommendation of

Magistrate Judge William I. Arbuckle (“Report”) (Doc. 16), which

recommends that the plaintiff Holly Ivanitch’s (“Ivanitch”) amended

complaint, (Doc. 6), be dismissed or, alternatively, that the defendant Dunkin

Donuts’ (“Defendant”)1 motion to dismiss, (Doc. 12), be granted as

unopposed. No objections have been filed to the Report. Based on the

court’s review of the record and pleadings in this matter, the Report is

adopted in part, Ivanitch’s amended complaint, (Doc. 6), is dismissed

pursuant to Federal Rule of Civil Procedure 41(b), and the Defendant’s

motion to dismiss, (Doc. 12), is dismissed as moot.


     1
        In its motion to dismiss, the Defendant states that Ivanitch
erroneously named Dunkin Donuts as the defendant instead of Summit
Valley Partners.
      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b); advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      On September 12, 2018, Ivanitch, proceeding pro se, filed a complaint

against the Defendant alleging discrimination. (Doc. 1). On December 28,

2018, Judge Arbuckle issued an order, (Doc. 5), permitting Ivanitch to

proceed in forma pauperis. In his order, Judge Arbuckle also observed that

Ivanitch’s complaint, among other things, failed to state a claim upon which

relief could be granted, but permitted her “an opportunity to cure the

deficiencies noted” by filing an amended complaint by January 31, 2019.

(Doc. 5, at 2).




                                      -2-
      Ivanitch filed a timely amended complaint. (Doc. 6). On May 6, 2019,

the Defendant filed a motion to dismiss, (Doc. 12), arguing that Ivanitch failed

to establish a prima facie case of reverse race discrimination. On May 13,

2019, Judge Arbuckle issued an order directing Ivanitch to file a brief in

opposition to the motion to dismiss and warned that the failure to do so could

result in the Defendant’s motion being deemed unopposed or in dismissal of

the case. (Doc. 14). Ivanitch failed to comply with the order and, on May 30,

2019, Judge Arbuckle issued another order, which contained the same

warnings but, this time, gave Ivanitch until June 14, 2019, to file the brief in

opposition. (Doc. 15). Ivanitch once again failed to file a brief in opposition.

      On October 23, 2019, Judge Arbuckle issued the instant Report. In it,

Judge Arbuckle recommends that the Defendant’s motion to dismiss, (Doc.

12), be granted as unopposed pursuant to Local Rule 7.6,2 given Ivanitch’s

failure to file a brief in opposition despite the court’s orders warning of the

consequences of failing to do so. In the alternative, the Report recommends

that Ivanitch’s amended complaint, (Doc. 6), be dismissed pursuant to Rule



      2
         Local Rule 7.6 states, in pertinent part, “Any party opposing any
motion, other than a motion for summary judgment, shall file a brief in
opposition within fourteen (14) days after service of the movant's brief, or, if
a brief in support of the motion is not required under these rules, within seven
(7) days after service of the motion. Any party who fails to comply with this
rule shall be deemed not to oppose such motion.” M.D.Pa.L.R. 7.6.
                                      -3-
41(b)3 for failure to prosecute, since all Poulis factors4 weigh in favor of

dismissal.

      The court has reviewed the Report of Judge Arbuckle, as well as the

complaint, the amended complaint, the motion to dismiss, and the orders,

and the court will adopt the Report insofar as it recommends dismissal of the

amended complaint pursuant to Rule 41(b) for failure to prosecute. Upon

review of Judge Arbuckle’s thorough analysis of the six Poulis factors, the

court agrees with the sound reasoning that led him to conclude that all factors

weigh in favor of dismissal of this case. As such, the court adopts that portion

of the Report of Judge Arbuckle as the opinion of the court.




      3
        Rule 41(b) states, “If the plaintiff fails to prosecute or to comply with
these rules or a court order, a defendant may move to dismiss the action or
any claim against it. Unless the dismissal order states otherwise, a dismissal
under this subdivision (b) and any dismissal not under this rule--except one
for lack of jurisdiction, improper venue, or failure to join a party under Rule
19--operates as an adjudication on the merits.” Fed.R.Civ.P. 41(b).
      4
         Poulis factors refers to the six factors set forth by the Third Circuit
in Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863 (3d Cir. 1984), that
a court is required to weigh in evaluating dismissal for failure to prosecute.
They include the following: (1) the extent of the party’s personal
responsibility; (2) the prejudice to the adversary caused by the failure to meet
scheduling orders and respond to discovery; (3) whether there is a history of
dilatoriness; (4) whether the conduct of the party or the attorney was willful
or in bad faith; (5) the effectiveness of a sanction other than dismissal,
including analysis of alternative sanctions; and (6) the meritoriousness of the
claim or defense. Id. at 868.
                                      -4-
        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The Report of Judge Arbuckle, (Doc. 9), is ADOPTED IN PART;

        (2) Ivanitch’s amended complaint, (Doc. 6), is DISMISSED pursuant to

             Rule 41(b);

        (3) The Defendant’s motion to dismiss, (Doc. 12), is DISMISSED AS

             MOOT; and

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: November 12, 2019
18-1783-01




                                     -5-
